Dissenting Opinion by
Judge MacPhail:
I respectfully dissent.
The referee as the fact-finder, determined the decedent’s death to be the result of an occupational disease. Claimant did not appeal from the finding. The employer appealed only because of the referee’s failure to limit the award. The sole issue before the Board was whether or not the referee erred in failing to apply the statutory limit — there was no issue regarding the cause of death properly before the Board. It is my opinion that Claimant pould present supportive arguments to the Board to show that the statutory limit should not be applied, but could not reargue the cause of death. I would affirm the Board.